Citation Nr: 0323749	
Decision Date: 09/12/03    Archive Date: 09/23/03	

DOCKET NO.  02-08 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased disability rating in excess 
of 30 percent for chondromalacia, right patella, with 
anterior cruciate ligament tear.

3.  Entitlement to an initial compensable disability rating 
for chronic right ankle strain.

4.  Entitlement to an initial compensable disability rating 
for chronic right hip strain.





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1988 to 
January 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Huntington, West 
Virginia, Regional Office (RO), which granted service 
connection for chronic right hip strain and chronic right 
ankle strain, evaluated as noncompensable (zero percent); 
denied service connection for a bilateral hearing loss; and 
denied an increased disability rating in excess of 30 percent 
for chrondromalacia, right patella.  The veteran perfected a 
timely appeal of these determinations.


REMAND

The Board notes that during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (hereinafter, "the 
VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 91991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).

In this context, the Board notes that while the RO furnished 
the veteran an April 2001 Statement of the Case and an April 
2003 Supplemental Statement of the Case, both of which 
contained the VCAA implementing regulations, neither the 
veteran nor his representative was provided any 
correspondence that inform the veteran of which portion, if 
any, of the evidence was to be provided by him and which 
part, if any, VA would attempt to obtain on his behalf, and 
the effect it had on his claims in appellate status.  The 
Board points out that the claims folder was transferred to 
the Board in July 2003, nearly two years after the VCAA was 
enacted.  The Board finds that the RO should inform the 
veteran and his representative of the VCAA and its 
notification provisions.  See generally Disabled American 
Veterans v. Principi, No. 02-7304 (Fed. Cir. May 1, 2003).

In view of the above, this matter is REMANDED to the RO for 
the following actions:  

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claims for service 
connection for bilateral hearing loss; an 
increased disability rating in excess of 
30 percent for chondromalacia, right 
patella, an initial compensable 
disability rating for chronic right ankle 
strain, and an initial compensable 
disability rating for chronic right hip 
strain.  The letter should specifically 
inform the veteran and his representative 
of which portion of the evidence is to be 
provided by the veteran and which part, 
if any, the RO will attempt to obtain on 
behalf of the veteran.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the claims for service connection for 
bilateral hearing loss; an increased 
disability rating in excess of 30 percent 
for chondromalacia, right patella, an 
initial compensable disability rating for 
chronic right ankle strain, and an 
initial compensable disability rating for 
chronic right hip strain.

If the benefit sought on appeal remains denied following full 
compliance with the VCAA, the veteran and his representative 
should be provided with a supplemental statement of the case.  
The appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





 

